                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                     WESTERN DIVISION AT DAYTON

CHRISTOPHER SCOTT,

                       Petitioner,                :   Case No. 3:19-cv-273

       - vs -                                         District Judge Thomas M. Rose
                                                      Magistrate Judge Michael R. Merz

TIM SHOOP, Warden,
  Chillicothe Correctional Institution,

                                                  :
                       Respondent.


                               RECOMMITTAL ORDER


        This habeas corpus case under 28 U.S.C. § 2254 is before the Court on Respondent’s

Objection (ECF No. 3) to the Magistrate Judge’s Order for Answer (ECF No. 2).

       The District Judge has preliminarily considered the Objections and believes they will be

more appropriately resolved after further analysis by the Magistrate Judge. Accordingly, pursuant

to Fed. R. Civ. P. 72(b)(3), this matter is hereby returned to the Magistrate Judge with instructions

to file a supplemental report analyzing the Objections and making recommendations based on that

analysis.



September 19, 2019.                                           *s/Thomas M. Rose

                                                              _____________________________
                                                                     Thomas M. Rose
                                                                United States District Judge




                                                 1
2
